Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed Interview for Compact Prosecution 
Examiner would like to propose an interview with applicant representative to discuss a proposed amendment that can potentially overcome the currently cited references. The feature for discussion is in Page 11 of the originally filed specification where the candidate object feature representation is considered as 2 groups of multi-dimensional input signal and the system including response function are cosine distance and convolution function. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Enders (20150074095) in view of Mugan (10445356)
Claim 1, Enders discloses a method for intelligently recommending an response, (Identify portion of Candidate Answers- step 110 in Fig. 1) 
comprising: generating a user feature representation based on description information of a user request (one or more first semantic elements in the question e.g “How do I change a bike tire”- see section 0047, lines 7-9) and a candidate (Section 0012, lines 5-9- semantic elements common between response and the questions) based on expertise information of a  candidate response. (Section 0009, lines 14-17- medical articles are dependent upon to generate response to the question)
(Section 0010- thus the candidate responses are generated or selected based on an identified role or title of the user which is based on a determined pre-existing knowledge-expertise information) 
 determining a responsivity of the candidate response to the user based on the user feature representation and the candidate response feature representation; (Section 0012, lines 23-30- thus the computed relevance score reads on the determined responsivity- thus the score show how similar the vectors of the questions compared to the response) 
 and selecting a target object for the user from candidate response based on responsivities of the candidate response to the user. (Section 0012, lines 3-5- thus based on the combined two dimensional vector a portion of the plurality of candidate responses is provided/selected to be the answer to the question of the user). 
(See Section 0047, lines 7-14 shows how a complete answer to the question “How do I change a bike tire?” is selected from a plurality of candidates)
Ender does not disclose candidate objects. 
Mugan discloses uses deep learning to represents features to identify objects in a query and response. (Col. 5 lines 44-45- Source and target objects –Candidate objects) 

The motivation is that using objects makes the system more effective since it can incorporate different dimension within the system. 

Claim 2, Ender in view of Mugan  discloses wherein generating the user feature representation based on the description information of the user request and the candidate object feature representation based on the expertise information of the candidate object (Ender: Section 0057, lines 7-13- identifying resource blocks within the documents for a particular question based on semantic elements (feature representation)) comprises: 
determining an entity comprised in the description information of the user request  and an entity comprised in the expertise information of the candidate object; (Ender: Section 0047, lines 7-12, in the example in Section 0047, lines 7-12 “bike” is identified as an entity that needs to be included in the knowledge of the answer)
and with an unsupervised vector generation model, (Ender: Section 0012, lines 1-5, Two-dimensional vectors) generating the user feature representation based on the entity comprised in the description information of the user request and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object. (Ender: Section 0012, lines 1-12- thus a completeness vector score for a particular candidate of response is determined based on the comparison of the semantic element between particular response candidate and question and synonyms of questions) 
Claim 3, Ender discloses wherein determining the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object (Mugan: Col. 5 lines 44-45) comprises:
 performing word segmentation on the description information of the user request and the expertise information of the candidate object respectively based on entities in a knowledge graph of a field of the candidate object; (Ender: Section 0058, lines 5-13- thus the classification module breaks ling content into smaller chunks (word segmentation) to contain critical ideas such as linking smaller chunks of “parent” information  and “child” information (knowledge graph)- also see section 0068)
and inputting resultant word segments of the description information of the user request (Ender: Smaller chucks of information request) and the expertise information of the candidate object (Ender: Section 0012, lines 1-11- thus the completeness score for a particular candidate is a determined by the comparison between a particular candidate response and the question or synonyms of the question, wherein the question or synonyms of the question is represented by smaller chunks of from the classification module). 
to obtain the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object, (Ender: Section 0059, lines 17-21- thus the classification module identify entities in the resource blocks using an entity definition database) 
Ender does not disclose wherein the word segments are transferred to a depth learning network model comprises a bidirectional long-short term memory network layer, an attention mechanism layer, and a conditional random field layer.
Mugan discloses wherein the  word segments are transferred to a depth learning network model (Col. 4 lines 28 “deep learning” applied to natural language) comprises a bidirectional long-short term memory network layer, (Col. 12 lines 34-36 “Long Term Short Term memory Networks (LSTMs)  an attention mechanism layer, (Col. 7 lines 9-11handles backpropagation with the weights in the network) and a conditional random field layer (Col. 6 lines 36-38- part of the RNN that predicts the probability distribution over the words and next words in a sentence). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the use of Deep learning networks. 
The motivation is that using Deep learning  makes the system deals with more dimensions in natural language processing. 

Claim 4, Ender in view of Mugan discloses wherein the method further comprises: using literatures of a field of the candidate object as a corpus to construct the unsupervised vector generation model. (Ender: Section 0150 clinical documents such as vocabulary or repository and clinical document identified and arranged into a patient array all reads on the corpus for generating vectors as shown in section 0012)
Claim 5, Ender in view of Mugan discloses wherein with the unsupervised vector generation model, (Ender: Word Vectors in two dimensions see section 0012) generating the user feature representation based on the entity comprised in the description information of the user request (Ender: User Question) and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object (Ender: Section 0012 completeness scores and relevance scores can be vectors) comprises: 
with the unsupervised vector generation model (Ender: Section 0012, lines 1-4- thus vectors in two dimensions) generating at least two user sub-feature representations based on at least two entities comprised in the description information of the user request as the user feature representation; (Ender: Section 0059, lines 5-9- thus the semantic types such as (disease, pharmacologic, organ, therapeutic)- under medicine which all reads on the sub-feature representation)
and with the unsupervised vector generation model, (Ender: Section 0012) generating at least two object sub-feature representations based on at least two entities comprised in the expertise information of the candidate object; (Ender: Section 0059, lines 7-16- thus the above semantic types can be generated under medicine using vectors-see Section 0012) 
(Ender: Medicine is feature representation while the semantic types such as disease, organ, pharmacologic reads on the sub feature representation)
 and averaging the at least two object sub-feature representations as the candidate object feature representation. (Mugan: Col. 11 lines 18-19 Vector representation for a body of text can be computed by averaging the vectors)
Claim 6, Ender in view of Mugan discloses wherein, determining the responsivity of the candidate object to the user based on the user feature representation and the candidate object feature representation (Section 0012, lines 23-30- computing the relevance score between the question and answers in vector space) comprises: 
determining the at least two user sub-feature representations in the user feature representation and at least two sub-responsivities in the candidate object feature representation; (Ender: Section 0059, lines identifying the semantic types such as disease, organ therapeutic and pharmacologic and food reads on the at least two user sub-feature representations) 
 and determining the responsivity of the candidate object to the user based on the at least two sub-responsivities. (Ender: Section 0059, lines 15-17- thus the associations in the semantic type reads on the responsivity) 
Claim 7, Enders discloses a device comprising one or more processors; and a storage device, (Section 0168, lines 1-3- processor 1602 and memory 1604) configured to store one or more programs wherein, (Section 0177, lines 2-4) when the one or more programs are executed by the one or more processors, 
 the one or more processors are configured to generate a user feature representation based on description information of a user request (one or more first semantic elements in the question e.g “How do I change a bike tire”- see section 0047, lines 7-9) and a candidate object feature representation (Section 0012, lines 5-9- semantic elements common between response and the questions) based on expertise information of a candidate response; (Section 0009, lines 14-17- medical articles are dependent upon to generate response to the question)
(Section 0010- thus the candidate responses are generated or selected based on an identified role or title of the user which is based on a determined pre-existing knowledge-expertise information) 
 determine a responsivity of the candidate response to the user based on the user feature representation and the candidate object feature representation; (Section 0012, lines 23-30- thus the computed relevance score reads on the determined responsivity- thus the score show how similar the vectors of the questions compared to the response) 

and select a target object for the user from candidate response based on responsivities of the candidate response to the user. (Section 0012, lines 3-5- thus based on the combined two dimensional vector a portion of the plurality of candidate responses is provided/selected to be the answer to the question of the user). 
(See Section 0047, lines 7-14 shows how a complete answer to the question “How do I change a bike tire?” is selected from a plurality of candidates)
Ender does not disclose candidate objects. 
Mugan discloses uses deep learning to represents features to identify objects in a query and response. (Col. 5 lines 44-45- Source and target objects –Candidate objects) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the using objects in our query representation. 
The motivation is that using objects makes the system more effective since it can incorporate different dimension within the system. 

Claim 8, Ender in view of Mugan discloses wherein the one or more processors are further configured to generate the user feature representation based on the description information of the user request and the candidate object feature representation based on the expertise information of the candidate object (Ender: Section 0057, lines 7-13- identifying resource blocks within the documents for a particular question based on semantic elements (feature representation)) by: 
determining an entity comprised in the description information of the user request and an entity comprised in the expertise information of the candidate object; (Ender: Section 0047, lines 7-12, in the example in Section 0047, lines 7-12 “bike” is identified as an entity that needs to be included in the knowledge of the answer)

 and with an unsupervised vector generation model, (Ender: Section 0012, lines 1-5, Two-dimensional vectors) generating the user feature representation based on the entity comprised in the description information of the user request and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object. (Ender: Section 0012, lines 1-12- thus a completeness vector score for a particular candidate of response is determined based on the comparison of the semantic element between particular response candidate and question and synonyms of questions) 
Claim 9, Ender discloses wherein the one or more processors are configured to determine the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object (Mugan: Col. 5 lines 44-45) by: 
performing word segmentation on the description information of the user request and the expertise information of the candidate object respectively based on entities in a knowledge graph of a field of the candidate object; (Ender: Section 0058, lines 5-13- thus the classification module breaks ling content into smaller chunks (word segmentation) to contain critical ideas such as linking smaller chunks of “parent” information  and “child” information (knowledge graph)- also see section 0068) 
 and inputting resultant word segments of the description information of the user request (Ender: Smaller chucks of information request) and the expertise information of the candidate object (Ender: Section 0012, lines 1-11- thus the completeness score for a particular candidate is a determined by the comparison between a particular candidate response and the question or synonyms of the question, wherein the question or synonyms of the question is represented by smaller chunks of from the classification module). 
to obtain the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object, (Ender: Section 0059, lines 17-21- thus the classification module identify entities in the resource blocks using an entity definition database) 
Ender does not disclose wherein the word segments are transferred to a depth learning network model comprises a bidirectional long-short term memory network layer, an attention mechanism layer, and a conditional random field layer.
Mugan discloses wherein the  word segments are transferred to a depth learning network model (Col. 4 lines 28 “deep learning” applied to natural language) comprises a bidirectional long-short term memory network layer, (Col. 12 lines 34-36 “Long Term Short Term memory Networks (LSTMs)  an attention mechanism layer, (Col. 7 lines 9-11handles backpropagation with the weights in the network) and a conditional random field layer (Col. 6 lines 36-38- part of the RNN that predicts the probability distribution over the words and next words in a sentence). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the use of Deep learning networks. 
The motivation is that using Deep learning  makes the system deals with more dimensions in natural language processing. 
Claim 10, Ender in view of Mugan discloses wherein the one or more processors are further configured to:  use literatures of a field of the candidate object as a corpus, to construct the unsupervised vector generation model. (Ender: Section 0150 clinical documents such as vocabulary or repository and clinical document identified and arranged into a patient array all reads on the corpus for generating vectors as shown in section 0012)

Claim 11, Ender in view of Mugan discloses wherein the one or more processors are configured to, with the unsupervised vector generation model, (Ender: Word vectors in two dimensions see section 0012) generate the user feature representation based on the entity comprised in the description information of the user request  (Ender: User Question) and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object (Ender: Section 0012 completeness scores and relevance scores can be vectors) by: 
with the unsupervised vector generation model, (Ender: Section 0012, lines 1-4- thus vectors in two dimensions) generating at least two user sub-feature representations based on at least two entities comprised in the description information of the user request as the user feature representation; (Ender: Section 0059, lines 5-9- thus the semantic types such as (disease, pharmacologic, organ, therapeutic)- under medicine which all reads on the sub-feature representation)
 and with the unsupervised vector generation model, (Ender: Section 0012)  generating at least two object sub-feature representations based on at least two entities comprised in the expertise information of the candidate object; (Ender: Section 0059, lines 7-16- thus the above semantic types can be generated under medicine using vectors-see Section 0012) 
(Medicine is feature representation while the semantic types such as disease, organ, pharmacologic reads on the sub feature representation)

and averaging the at least two object sub-feature representations as the candidate object feature representation. (Mugan: Col. 11 lines 18-19 Vector representation for a body of text can be computed by averaging the vectors)

Claim 12, Ender in view of Mugan discloses wherein the one or more processors are configured to determine the responsivity of the candidate object to the user based on the user feature representation and the candidate object feature representation (Section 0012, lines 23-30- computing the relevance score between the question and answers in vector space) by:
determining the at least two user sub-feature representations in the user feature representation and at least two sub-responsivities in the candidate object feature representation; (Ender: Section 0059, lines identifying the semantic types such as disease, organ therapeutic and pharmacologic and food reads on the at least two user sub-feature representations) 
and determining the responsivity of the candidate object to the user based on the at least two sub-responsivities. (Ender: Section 0059, lines 15-17- thus the associations in the semantic type reads on the responsivity) 

Claim 13, Ender discloses a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, (Section 0170, lines 7-10- “A computer program product”) a method for intelligently recommending an object, (Identify portion of Candidate Answers- step 110 in Fig. 1) 
the method comprising generating a user feature representation based on description information of a user request (one or more first semantic elements in the question e.g “How do I change a bike tire”- see section 0047, lines 7-9)  and a candidate object feature representation (Section 0012, lines 5-9- semantic elements common between response and the questions) based on expertise information of a candidate response (Section 0009, lines 14-17- medical articles are dependent upon to generate response to the question);
(Section 0010- thus the candidate responses are generated or selected based on an identified role or title of the user which is based on a determined pre-existing knowledge-expertise information) 
 determining a responsivity of the candidate response to the user based on the user feature representation and the candidate response feature representation; (Section 0012, lines 23-30- thus the computed relevance score reads on the determined responsivity- thus the score show how similar the vectors of the questions compared to the response) 
 and selecting a target object for the user from candidate response based on responsivities of the candidate objects to the user. (Section 0012, lines 3-5- thus based on the combined two dimensional vector a portion of the plurality of candidate responses is provided/selected to be the answer to the question of the user). 
(See Section 0047, lines 7-14 shows how a complete answer to the question “How do I change a bike tire?” is selected from a plurality of candidates)
Ender does not disclose candidate objects. 
Mugan discloses uses deep learning to represents features to identify objects in a query and response. (Col. 5 lines 44-45- Source and target objects –Candidate objects) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the using objects in our query representation. 
The motivation is that using objects makes the system more effective since it can incorporate different dimension within the system. 

Claim 14, Ender in view of Mugan discloses wherein generating the user feature representation based on the description information of the user request and the candidate object feature representation based on the expertise information of the candidate object (Ender: Section 0057, lines 7-13- identifying resource blocks within the documents for a particular question based on semantic elements (feature representation)) comprises: 
determining an entity comprised in the description information of the user request and an entity comprised in the expertise information of the candidate object; (Ender: Section 0047, lines 7-12, in the example in Section 0047, lines 7-12 “bike” is identified as an entity that needs to be included in the knowledge of the answer)
 and with an unsupervised vector generation model (Ender: Section 0012, lines 1-5, Two-dimensional vectors) generating the user feature representation based on the entity comprised in the description information of the user request 
and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object. (Ender: Section 0012, lines 1-12- thus a completeness vector score for a particular candidate of response is determined based on the comparison of the semantic element between particular response candidate and question and synonyms of questions).
Claim 15, Ender discloses wherein, determining the entity comprised in the description information of the user request and the entity comprised in the expertise information of the candidate object (Mugan: Col. 5 lines 44-45) comprises:
 performing word segmentation on the description information of the user request and the expertise information of the candidate object respectively based on entities in a knowledge graph of a field of the candidate object; (Ender: Section 0058, lines 5-13- thus the classification module breaks ling content into smaller chunks (word segmentation) to contain critical ideas such as linking smaller chunks of “parent” information  and “child” information (knowledge graph)- also see section 0068)
 and inputting resultant word segments of the description information of the user request (Ender: Smaller chucks of information request) and the expertise information of the candidate object (Ender: Section 0012, lines 1-11- thus the completeness score for a particular candidate is a determined by the comparison between a particular candidate response and the question or synonyms of the question, wherein the question or synonyms of the question is represented by smaller chunks of from the classification module) 
 to obtain the entity comprised in the description information of the user request and the  entity comprised in the expertise information of the candidate object, (Ender: Section 0059, lines 17-21- thus the classification module identify entities in the resource blocks using an entity definition database) 
Ender does not disclose wherein the word segments are transferred to a depth learning network model comprises a bidirectional long-short term memory network layer, an attention mechanism layer, and a conditional random field layer.
Mugan discloses wherein the  word segments are transferred to a depth learning network model (Col. 4 lines 28 “deep learning” applied to natural language) comprises a bidirectional long-short term memory network layer, (Col. 12 lines 34-36 “Long Term Short Term memory Networks (LSTMs)  an attention mechanism layer, (Col. 7 lines 9-11handles backpropagation with the weights in the network) and a conditional random field layer (Col. 6 lines 36-38- part of the RNN that predicts the probability distribution over the words and next words in a sentence). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ender to include the use of Deep learning networks. 
The motivation is that using Deep learning  makes the system deals with more dimensions in natural language processing. 

Claim 16, Ender in view of Mugan discloses wherein the method further comprises using literatures of a field  of the candidate object as a corpus, to construct the unsupervised vector generation model. (Ender: Section 0150 clinical documents such as vocabulary or repository and clinical document identified and arranged into a patient array all reads on the corpus for generating vectors as shown in section 0012)

Claim 17, Ender in view of Mugan discloses wherein the unsupervised vector generation model, (Vectors in two dimensions see section 0012) generating the user feature representation based on the entity comprised in the description information of the user request (Ender: User Question) and the candidate object feature representation based on the entity comprised in the expertise information of the candidate object (Ender: Section 0012 completeness scores and relevance scores can be vectors) comprises: 
with the unsupervised vector generation model, (Ender: Section 0012, lines 1-4- thus vectors in two dimensions)
 generating at least two user sub-feature representations based on at least two entities comprised in the description information of the user request as the user feature representation; (Ender: Section 0059, lines 5-9- thus the semantic types such as (disease, pharmacologic, organ, therapeutic)- under medicine which all reads on the sub-feature representation
and with the unsupervised vector generation model, (Ender: Section 0012) generating at least two object sub-feature representations based on at least two entities comprised in the expertise information of the candidate object; (Ender: Section 0059, lines 7-16- thus the above semantic types can be generated under medicine using vectors-see Section 0012) 
(Medicine is feature representation while the semantic types such as disease, organ, pharmacologic reads on the sub feature representation)
and averaging the at least two object sub-feature representations as the candidate object feature representation. (Mugan: Col. 11 lines 18-19 Vector representation for a body of text can be computed by averaging the vectors)

Claim 18, Ender in view of Mugan discloses wherein  determining the responsivity of the candidate object to the user based on the user feature representation and the candidate object feature representation (Section 0012, lines 23-30- computing the relevance score between the question and answers in vector space) comprises: 
 determining the at least two user sub-feature representations in the user feature representation and at least two sub-responsivities in the candidate object feature representation; (Ender: Section 0059, lines identifying the semantic types such as disease, organ therapeutic and pharmacologic and food reads on the at least two user sub-feature representations) 
 and determining the responsivity of the candidate object to the user based on the at least two sub-responsivities. (Ender: Section 0059, lines 15-17- thus the associations in the semantic type reads on the responsivity) 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bettencourt-Silva et al. (US20190392924) discloses intelligent recommendation of useful medical actions to a user by a processor. One or more useful medical actions may be cognitively recommended with evidence in support thereof for impacting a health state of a user according to historical data collected from one or more data sources, one or more user profiles, a domain knowl­edge, feedback data, or a combination thereof. The one or more useful medical actions may be ranked according to a scoring criteria, the domain knowledge, the historical data, a set of rules, previously recommended medical actions, or a combination thereof.
Devarakonda et al. (US20180121603) discloses a cognitive healthcare system implementing a Question and Answer (QA) or request processing pipeline for processing an input question or request in accordance with one illustrative embodiment and wherein the  cognitive system comprises artificial intelli­gence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic, which may be provided as specialized hardware, software executed on hardware, or any combination of specialized hardware and software executed on hardware. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                         10/22/2021